United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 27, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10762
                         Summary Calendar



PAUL THOMAS GERIK,

                                    Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 5:04-CV-2-C
                      --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Paul Thomas Gerik, Texas prisoner #905560, appeals the

district court’s denial of his 28 U.S.C. § 2254 application

challenging the Board of Pardons and Paroles’s denial of his

release on mandatory supervision.   The respondent has moved to

dismiss Gerik’s appeal as moot and to supplement the record on

appeal.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10762
                                -2-

     During the pendency of this appeal, Gerik was reclassified

as being eligible for release on mandatory supervision and later

released on mandatory supervision.   As Gerik has received all of

the relief he was seeking in his § 2254 application, his appeal

is moot.   See McRae v. Hogan, 576 F.2d 615, 616-17 (5th Cir.

1978).   Accordingly, the motion to supplement the record is

granted, the motion to dismiss is granted, and this appeal is

dismissed as moot.

     MOTION TO SUPPLEMENT THE RECORD GRANTED; MOTION TO DISMISS

GRANTED; APPEAL DISMISSED AS MOOT.